OPINION
BY TPIE COURT:
The appeal is on questions of law.
We are committed to the proposition that,
*34“An action for declaratory judgment will not lie unless there is an actual controversy presenting a justiciable dispute between the parties.” Hammontree v Hawley, 40 Abs 483.
The written opinions of Judges Randall and Leach of the Common Pleas Court analyzing the pleadings and directing attention to the reasons why there is no. substantial justiciable dispute between the parties are approved and followed.
The brief of appellant in this Court is substantially the same as in the trial Court, and the Attorney General, on .behalf of the defendants-appellees elects to file no brief.
There is no denial of the averment of the amended petition of plaintiff’s residence in Fostoria, no denial that plaintiff had temporary quarters only in Lima, the place where the Court of which the plaintiff is a member, held its sessions, and no denial of the correctness of plaintiff’s expense account. There is no issue on the determinative factor in the case, namely, the bona fide residence of the plaintiff in Fostoria. How, then, is there anything upon which to base a declaratory judgment?
Judgment affirmed.
HORNBECK, GEIGER and SHERICK, JJ„ concur.